Exhibit 10.3

 

TREX COMPANY, INC.

 

AMENDED AND RESTATED

1999 INCENTIVE PLAN FOR OUTSIDE DIRECTORS

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1.      DEFINITIONS

   1

2.      PURPOSE

   3

3.      SHARES SUBJECT TO THE PLAN

   3

4.      ANNUAL DIRECTOR AND COMMITTEE FEES

   3

4.1.      Annual Director Fee

   3

4.1.1     Cash Portion of Annual Director Fee

   3

4.1.2     Option Portion of Annual Director Fee

   3

4.2.      Annual Committee Fee

   3

4.3.      Election

   4

4.4.      Proration

   4

5.      GRANT DATE

   4

6.      OPTION PRICE

   4

7.      TERM OF OPTIONS

   4

8.      VESTING OF OPTIONS

   5

9.      SERVICE TERMINATION

   5

10.    ELECTION TO RECEIVE ADDITIONAL OPTIONS

   5

10.1.     Election Form

   5

10.2.     Time for Filing Election Form

   5

11.    ADMINISTRATION

   6

11.1.     Committee

   6

11.2.     Rules for Administration

   6

11.3.     Committee Action

   6

11.4.     Delegation

   6

11.5.     Services

   7

11.6.     Indemnification

   7

12.    AMENDMENT AND TERMINATION

   7

13.    GENERAL PROVISIONS

   7

13.1.     Limitation of Rights

   7

13.2.     No Rights as Stockholders

   7

13.3.     Rights as a Non-Employee Director

   7

13.4.     Assignment, Pledge or Encumbrance

   7

13.5.     Binding Provisions

   8

13.6.     Notices

   8

13.7.     Governing Law

   8

13.8.     Withholding

   8

13.9.     Effective Date

   8

 

- i -



--------------------------------------------------------------------------------

1. DEFINITIONS

 

To the extent any capitalized words used in this Plan are not defined, they
shall have the definitions stated for them in the Trex Company, Inc. Amended and
Restated 1999 Stock Option and Incentive Plan.

 

1.1 “Annual Director Fee” means an annual fee earned by an Eligible Director for
service on the Board of Directors.

 

1.2 “Annual Committee Fee” means an annual fee earned by an Eligible Director
for service on various committees of the Board of Directors.

 

1.3 “Board of Directors” or “Board” means the Board of Directors of the Company.

 

1.4 “Cash Portion of the Annual Director Fee” means the portion of the Annual
Director Fee to be received in cash, or if elected by the Eligible Director, in
Options, as provided in Sections 4.1.1 and 4.3 hereof.

 

1.5 “Committee” means the Administrative Committee which administers the Plan.

 

1.6 “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

1.7 “Company” means Trex Company, Inc., a Delaware corporation, or any successor
thereto.

 

1.8 “Election Form” means the form used by an Eligible Director to elect to
receive all or a portion of the Cash Portion of the Annual Director Fee and the
Annual Committee Fee for a Plan Year in the form of Options.

 

1.9 “Eligible Director” for each Plan Year means a member of the Board of
Directors who is not an employee of the Company or any Subsidiary.

 

1.10 “Fair Market Value” means the closing price of a share of Common Stock
reported on the New York Stock Exchange (the “NYSE”) on the date Fair Market
Value is being determined, provided that if there is no closing price reported
on such date, the Fair Market Value of a share of Common Stock on such date
shall be deemed equal to the closing price as reported by the NYSE for the last
preceding date on which sales of shares of Common Stock were reported.
Notwithstanding the foregoing, in the event that the shares of Common Stock are
listed upon more than one established stock exchange, “Fair Market Value” means
the closing price of the shares of Common Stock reported on the exchange that
trades the largest volume of

 

- 1 -



--------------------------------------------------------------------------------

shares of Common Stock on the date Fair Market Value is being determined. If the
Common Stock is not at the time listed or admitted to trading on a stock
exchange, Fair Market Value means the mean between the lowest reported bid price
and highest reported asked price of the Common Stock on the date in question in
the over-the-counter market, as such prices are reported in a publication of
general circulation selected by the Board and regularly reporting the market
price of Common Stock in such market. If the Common Stock is not listed or
admitted to trading on any stock exchange or traded in the over-the-counter
market, Fair Market Value shall be as determined in good faith by the Board.

 

1.11 “Grant Date” has the meaning set forth in Section 5 hereof.

 

1.12 “Option” means a non-qualified Option granted pursuant to the Trex Company,
Inc. 1999 Stock Option and Incentive Plan.

 

1.13 “Option Agreement” means the written agreement between the Company and the
Participant that evidences and sets out the terms and conditions of the Option.

 

1.14 “Option Portion of the Annual Director Fee” means the portion of the Annual
Director Fee to be received in Options, as provided in Section 4.1.2 hereof.

 

1.15 “Option Price” means the purchase price for each share of Common Stock
subject to an Option.

 

1.16 “Participant” for any Plan Year means an Eligible Director who participates
in the Plan for that Plan Year in accordance with Section 10.1 hereof.

 

1.17 “Plan” means the Trex Company, Inc. Amended and Restated 1999 Incentive
Plan for Outside Directors as set forth herein and as amended from time to time.

 

1.18 “Plan Year” means the twelve-month period beginning on July 1 and ending on
June 30.

 

1.19 “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

2. PURPOSE

 

The purpose of the Plan is to compensate Eligible Directors for service on the
Board of Directors and various committees of the Board, and to provide an
incentive for Eligible Directors to increase their equity holdings in the
Company so that the financial interests of the Eligible Directors shall be more
closely aligned with the financial interests of the Company’s stockholders.

 

3. SHARES SUBJECT TO THE PLAN

 

The shares of Common Stock issuable under the Plan shall be issued pursuant to
the Trex Company, Inc. Amended and Restated 1999 Stock Option and Incentive
Plan.

 

4. ANNUAL DIRECTOR AND COMMITTEE FEES

 

  4.1 Annual Director Fee

 

Each Eligible Director shall be entitled to an Annual Director Fee, which may be
adjusted by the Board from time to time, as follows:

 

4.1.1 Cash Portion of the Annual Director Fee. Each Eligible Director shall
receive the amount of twenty thousand dollars ($20,000), plus one thousand
dollars ($1,000) for each Board meeting that the Eligible Director attends
personally, and five hundred dollars ($500) for each Board meeting that the
Eligible Director participates in telephonically (collectively, the “Cash
Portion of the Annual Director Fee”). The Cash Portion of the Annual Director
Fee (after reduction pursuant to Section 4.3 hereof, if any) shall be paid to an
Eligible Director in four equal quarterly installments in arrears on the first
business day following the end of each quarter of the Plan Year in which the
Eligible Director provided services to the Company.

 

4.1.2 Option Portion of the Annual Director Fee. Each Eligible Director shall
receive two thousand (2,000) Options (the “Option Portion of the Annual Director
Fee”). The Option Portion of the Annual Director Fee shall be paid in arrears as
provided in Section 5 below.

 

  4.2 Annual Committee Fee

 

Each Eligible Director shall be entitled to an Annual Committee Fee, which may
be adjusted by the Board from time to time, as follows (a) ten thousand dollars
($10,000) for the Audit Committee Chairman, (b) five thousand five hundred
dollars ($5,500) for each Audit Committee member (other than the Chairman), (c)
seven thousand five hundred dollars ($7,500) for the Nominating/Corporate

 

3



--------------------------------------------------------------------------------

Governance Committee Chairman and the Compensation Committee Chairman, and (d)
three thousand five hundred dollars ($3,500) for each Nominating/Corporate
Governance Committee member and Compensation Committee member (other than the
Chairmen). The Annual Committee Fee shall be paid to an Eligible Director in
four equal quarterly installments in arrears on the first business day following
each quarter of the Plan Year in which the Eligible Director served on the
applicable committee(s).

 

  4.3 Election

 

Pursuant to Section 10 hereof, an Eligible Director may elect to receive all or
a portion of the Cash Portion of the Annual Director Fee and the Annual
Committee Fee in the form of Options of equal value. In such event, the value of
such Options shall be determined pursuant to the methodology then in use by the
Company’s Finance Department to value stock options granted pursuant to the Trex
Company, Inc. 1999 Stock Option and Incentive Plan.

 

  4.4 Proration

 

The Cash Portion of the Annual Director Fee, the Option Portion of the Annual
Director Fee and the Annual Committee Fee shall be prorated for any partial
periods served.

 

5. GRANT DATE

 

The date of grant for the Option Portion of the Annual Director Fee shall be the
date of the first regularly scheduled Board of Directors’ Meeting following the
end of each Plan Year in which the Eligible Director provided services to the
Company, and the date of grant for Options issued in lieu of the Cash Portion of
the Annual Director Fee and the Annual Committee Fee, as provided in Section 10
hereof, shall be the date such Fees would otherwise be due (each of such dates
being referred to as the “Grant Date”).

 

6. OPTION PRICE

 

The Option Price of Common Stock covered by each Option granted under the Plan
shall be the Fair Market Value of such Common Stock on the Grant Date.

 

7. TERM OF OPTIONS

 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Common Stock thereunder shall cease, upon the expiration of ten years
from the date such Option is granted.

 

4



--------------------------------------------------------------------------------

8. VESTING OF OPTIONS

 

On the first anniversary of the Grant Date, the Option shall be exercisable in
respect of 100 percent (100%) of the number of shares covered by the grant. Any
limitation on the exercise of an Option contained in any Option Agreement may be
rescinded, modified or waived by the Committee, in its sole discretion, at any
time and from time to time after the date of grant of such Option. The Option
shall be exercisable, in whole or in part, at any time and from time to time,
after becoming exercisable and prior to the termination of the Option; provided,
that no single exercise of the Option shall be for less than 100 shares, unless
the number of shares purchased is the total number at the time available for
purchase under the Option.

 

9. SERVICE TERMINATION

 

Except as otherwise provided in the Option Agreement, upon the termination of
service (a “Service Termination”) of the Participant as a director of the
Company for any reason, any Option granted to a Participant pursuant to the Plan
shall become vested, and the Participant shall have the right, at any time
within five years after the date of such Participant’s Service Termination and
prior to termination of the Option pursuant to Section 7 hereof, to exercise any
Option held by such Participant at the date of such Participant’s Service
Termination. After the termination of the Option, the Participant shall have no
further right to purchase shares of Common Stock pursuant to such Option.

 

10. ELECTION TO RECEIVE ADDITIONAL OPTIONS

 

  10.1 Election Form

 

A Participant who wishes to receive all or any portion of the Cash Portion of
the Annual Director Fee and the Annual Committee Fee in the form of Options
shall file an Election Form with the Company, in the form and manner prescribed
by the Committee. Filing of a completed Election Form will authorize the Company
to issue Options to the Participant in lieu of all or any portion of the Cash
Portion of the Annual Director Fee and the Annual Committee Fee, in accordance
with the Participant’s instructions on the Election Form. Options issued
pursuant to an election made under this Section 10 shall vest in accordance with
the schedule set forth in Section 8 hereof.

 

  10.2 Time for Filing Election Form

 

An Election Form shall be completed and filed by each newly elected Eligible
Director within thirty (30) days after the Participant’s election to the Board,
and elections under the Plan made by a newly elected Eligible Director shall
apply to the Participant’s Annual Director Fee and Annual Committee Fee for the

 

5



--------------------------------------------------------------------------------

remainder of the Plan Year. Such elections shall remain in effect for subsequent
Plan Years unless and until a new Election Form is submitted by an Eligible
Director to the Corporate Secretary. Notwithstanding the foregoing, a new
Election Form may be submitted by each Eligible Director no more than once each
Plan Year.

 

11. ADMINISTRATION

 

  11.1 Committee

 

The general administration of the Plan and the responsibility for carrying out
its provisions shall be placed in an Administrative Committee. The Committee
shall consist of at least two members appointed from time to time by the Board
of Directors to serve at the pleasure thereof. The initial Administrative
Committee shall consist of the President and the Chief Financial Officer of the
Company. Any member of the Committee may resign by delivering a written
resignation to the Company, and may be removed at any time by action of the
Board of Directors.

 

  11.2 Rules for Administration

 

Subject to the limitations of the Plan, the Committee may from time to time
establish such rules and procedures for the administration and interpretation of
the Plan and the transaction of its business as the Committee may deem necessary
or appropriate. The determination of the Committee as to any disputed question
relating to the administration and interpretation of the Plan shall be
conclusive.

 

  11.3 Committee Action

 

Any act which the Plan authorizes or requires the Committee to do may be done by
a majority of its members. The action of such majority, expressed from time to
time by a vote at a meeting (i) in person, (ii) by telephone or other means by
which all members can hear one another or (iii) in writing without a meeting
shall constitute the action of the Committee and shall have the same effect for
all purposes as if assented to by all members of the Committee at the time in
office.

 

  11.4 Delegation

 

The members of the Committee may authorize one or more of their number to
execute or deliver any instrument, make any payment or perform any other act
which the Plan authorizes or requires the Committee to do.

 

6



--------------------------------------------------------------------------------

  11.5 Services

 

The Committee may employ or retain agents to perform such clerical, accounting
and other services as it may require in carrying out the provisions of the Plan.

 

  11.6 Indemnification

 

The Company shall indemnify and save harmless each member of the Committee
against all expenses and liabilities arising out of membership on the Committee,
other than expenses and liabilities arising from the such member’s own gross
negligence or willful misconduct, as determined by the Board of Directors.

 

12. AMENDMENT AND TERMINATION

 

The Company, by action of the Board of Directors or the Administrative
Committee, may at any time or from time to time modify or amend any or all of
the provisions of the Plan, or may at any time terminate the Plan. No such
action shall adversely affect the accrued rights of any Participant hereunder
without the Participant’s consent thereto.

 

13. GENERAL PROVISIONS

 

  13.1 Limitation of Rights

 

No Participant shall have any right to any payment or benefit hereunder except
to the extent provided in the Plan.

 

  13.2 No Rights as Stockholders

 

Nothing contained in this Plan shall be construed as giving any Participant
rights as a stockholder of the Company.

 

  13.3 Rights as a Non-Employee Director

 

Nothing contained in this Plan shall be construed as giving any Participant a
right to be retained as a non-employee director of the Company.

 

  13.4 Assignment, Pledge or Encumbrance

 

No assignment, pledge or other encumbrance of any payments or benefits under the
Plan shall be permitted or recognized and, to the extent permitted by law, no
such payments or benefits shall be subject to legal process or attachment for
the payment of any claim of any person entitled to receive the same, except to
the extent such assignment, pledge or other encumbrance is in favor of the
Company to secure a loan or other extension of credit from the Company to the
Participant.

 

7



--------------------------------------------------------------------------------

  13.5 Binding Provisions

 

The provisions of this Plan shall be binding upon each Participant as a
consequence of the Participant’s election to participate in the Plan, upon the
Company, upon the Participant’s heirs, executors and administrators and upon the
successors and assigns of the Participant and the Company.

 

  13.6 Notices

 

Any election made or notice given by a Participant pursuant to the Plan shall be
in writing to the Committee or to such representative thereof as may be
designated by the Committee for such purpose and shall be deemed to have been
made or given on the date received by the Committee or its representative.

 

  13.7 Governing Law

 

The validity and interpretation of the Plan and of any of its provisions shall
be construed under the laws of the State of Delaware without giving effect to
the choice of law provisions thereof.

 

  13.8 Withholding

 

The Company shall have the right to deduct from the amounts distributable
hereunder any federal, state or local taxes required by law to be withheld with
respect to such distributions, and such additional amounts of withholding as are
reasonably requested by the Participant.

 

  13.9 Effective Date

 

This Plan shall be effective as of March 12, 1999. The Plan was amended and
restated effective May 14, 2002, October 24, 2003 and July 27, 2004.

 

8